DWYER, Judge,
dissenting.
I am in respectful disagreement with my esteemed colleagues in their reversal of this conviction.
The majority has found that the essential elements for concealing stolen property were proved, except for one. That is, the State failed to show that the appellant knew or should have known that the goods in question were stolen. It appears further that the majority, with reliance on Cameron v. State, 546 S.W.2d 261, 262 (Tenn. Crim.App.1976) quoting from Marie v. State, 204 Tenn. 197, 319 S.W.2d 86 (1958), held that “any uncertainty must enure to the benefit of the appellant.”
As my learned colleagues correctly note, Tennessee applies the objective test in determining whether a defendant knew or should have known the goods in question were stolen. Kessler v. State, 220 Tenn. 82, 414 S.W.2d 115, 117 (1967). Where, as here, there is no proof in the record concerning the circumstances under which the appellant received the chain saw, the unexplained possession of recently stolen property gives rise to the inference in light of surrounding circumstances that the person in possession knew that the property was *206stolen. Bush v. State, 541 S.W.2d 391, 397 (Tenn.1976).
The majority found, therefore, that the case turned on the determination of whether the chain saw, which had been missing for approximately one year, was “recently” stolen. While I commend my colleagues for their exhaustive, multi-jurisdictional analysis on whether property taken one year earlier constituted “recently” stolen goods, such effort, in my opinion, while laudable is wanting. This question, in my opinion, is but an evidentiary fact for the determination of the jury.
My dissent from the majority is predicated upon three considerations. In this state, whether property may be considered as “recently” stolen depends upon the nature of the property and all of the facts and circumstances shown by the evidence in the case. See Bush v. State, supra. In Thomas v. State, 225 Tenn. 71, 463 S.W.2d 687, 689 (1971), our Supreme Court defined re-cency as follows:
While we recognize that the term ‘recent’ is a relative term incapable of exact definition and that, except in perhaps extreme cases, no definite time can be fixed as to when as a matter of law possession is or is not recent, the test of recency is subject to explanation to a jury in such a manner as to call it particularly to the jury’s attention.
In the case sub judice, given the nature of the property and all of the facts and circumstances shown by the evidence, the jury could determine that the chain saw was “recently” stolen. From this, the jury could infer that the appellant objectively knew or should have known that the property was stolen. Consequently, a rational trier of fact could and did find the essential elements of the crime charged beyond a reasonable doubt. See State v. Williams, 657 S.W.2d 405, 410 (Tenn.1983); Rule 13(e), Tenn.R.App.P.
Secondly, the majority substitutes its own determination as to whether the property in question is recently stolen. In so doing, a question of fact is usurped from the jury. Clearly, it is not the function of this Court to substitute its judgment for that of the jury. State v. Hatchett, 560 S.W.2d 627, 630 (Tenn.1978).
Thirdly, the majority relies upon Marie v. State, supra, as cited by the Court in Cameron v. State, supra, as authority for their position that “any uncertainty must enure to the benefit of the appellant.” In my opinion, however, the majority has taken this ruling out of context and further has failed to distinguish these cases from the one before us.
The Court in Cameron, citing Marie, stated:
Mere consistency demands that in these rare instances where there is no evidence other than possession and the [defendant’s] explanation is believed by the jury or judge or where a reasonable doubt is created by the explanation, that the uncertainty enure to the benefit of the accused found in possession. 546 S.W.2d at 263.
In the matter before us, the majority conceded every element of the offense, except knowledge that the chain saw was stolen. Moreover, the appellant offered no explanation whatsoever as to how he came into possession of the stolen property. I cannot agree, therefore, with the majority’s reliance upon this authority.
I must, therefore, respectfully disagree with the majority. The evidence is sufficient to support the conviction of the appellant. Accordingly, I would affirm the judgment of the trial court.